1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, # 179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    KRISTY FELKINS
7                               IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                  )   Case No: 2:20-cr-0175-TLN
10                                              )
                   Plaintiff,                   )
11                                              )   STIPULATION AND ORDER
     vs.                                        )   TO CONTINUE STATUS CONFERENCE
12                                              )
     KRISTY FELKINS,                            )   Date: July 15, 2021
13                                              )   Time: 9:30 a.m.
                   Defendants.                  )   Judge: Hon. Troy L. Newman
14                                              )
                                                )
15
16          IT IS HEREBY STIPULATED between the parties through their respective counsel,
17   Assistant United States Attorneys Paul Hemesath and Grant Rabenn and Assistant Federal
18   Defenders Linda C. Allison and Hannah Labaree, attorneys for Kristy Felkins, that the status
19   conference hearing set for July 15, 2021 be continued to September 16, 2021 at 9:30 a.m.
20          The reason for this continuance is that Defense counsel needs additional time review the
21   discovery with her client, to continue with an investigation and discuss plea negotiations with the
22   government.
23          The parties further stipulate and agree to exclude time from the date of this stipulation
24   July 15, 2021 to September 16, 2021 under the Speedy Trial Act (18 U.S.C. § 3161
25   (h)(7)(B)(iv))(Local Code T4).
26   ///
27   ///
28   ///
1    Dated: July 13, 2021   Respectfully submitted,
2                           HEATHER E. WILLIAMS
                            Federal Defender
3
                            /s/ Linda C. Allison and Hannah Labaree
4                           LINDA C. ALLISON & HANNAH LABAREE
                            Assistant Federal Defenders
5                           Attorneys for Defendant
                            KRISTY FELKINS
6
7    Dated: July 13, 2021   PHILLIP A. TALBERT
                            Acting United States Attorney
8
9                           /s/ Linda C. Allison for
                            PAUL HEMESATH and GRANT RABENN
10                          Assistant United States Attorneys
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                                 ORDER
2           IT IS HEREBY ORDERED that the status conference hearing set for July 15, 2021 at
3    9:30 a.m. be continued to September 16, 2021 at 9: 30 a.m.
4           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
5    within which trial must commence, the time period from the date of this order though September
6    16, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A),
7    (B)(iv) and Local Code T4 because it results from a continuance granted by the Court at both
8    parties’ request on the basis of the Court’ s finding that the ends of justice served by taking such
9    action outweigh the best interest of the public and the defendant in a speedy trial.
10
     Dated: July 13, 2021
11
12
13                                                         Troy L. Nunley
                                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
